Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 18, 2018

                                    No. 04-18-00770-CR

                                 Mario Anthony GOMEZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR2037
                         Honorable Joey Contreras, Judge Presiding


                                       ORDER
       Yvonne O’Bar’s notification of late record is hereby GRANTED. The reporter’s record is
due no later than January 28, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court